Citation Nr: 1313287	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  10-49 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left ankle condition.

2.  Entitlement to service connection for bowel incontinence, including as secondary to service-connected lumbar spine arthritis.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and an anxiety disorder.

4.  Entitlement to service connection for a sexual dysfunction, including as secondary to service-connected lumbar spine arthritis.

5.  Entitlement to service connection for a sciatic nerve condition of the right leg, including as secondary to service-connected lumbar spine arthritis.

6.  Whether new and material evidence has been presented sufficient to reopen a claim for service connection for breathing problems or a lung disorder.

7.  Whether new and material evidence has been presented sufficient to reopen a claim for service connection for stroke.

8.  Whether new and material evidence has been presented sufficient to reopen a claim for service connection for a right ankle condition.

9.  Entitlement to a higher initial evaluation for a lumbar spine arthritis than the 20 percent assigned.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  
 

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 


INTRODUCTION

The Veteran was honorably discharged from a period of active service from August 1978 to September 1982.  The Veteran had a subsequent service period from which he was separated under other than honorable conditions.  By a December 1992 administrative decision, the VA determined that this second period of service, from March 1983 to July 1987, was dishonorable for VA purposes.  

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, granting service connection and an initial 10 percent evaluation for lumbar spine arthritis effective from March 24, 2009; and denying reopening of two previously denied claims: service connection for breathing problems or a lung disorder, and service connection for stroke.  By a September 2010 decision the RO granted a higher initial evaluation of 20 percent for the service-connected lumbar spine arthritis effective from the March 24, 2009 date of service connection.  The Veteran has persisted in his appeal of that initial rating.  

The appeal additionally arises from a March 2010 RO decision denying service connection for a left ankle condition, bowel incontinence, and a right ankle sprain, and denying TDIU.  The appeal also arises from the June 2010 decision denying service connection for an acquired psychiatric disorder, sexual dysfunction, and a sciatic nerve condition of the right leg, and confirming denial of TDIU.  

The Board notes that while the Veteran's authorized representative in a July 2012 letter to the Board addressing the appealed claims asserted an appeal also for an earlier effective date for service connection for the Veteran's service-connected lumbar arthritis, the record does not reflect that either the Veteran or his authorized representative timely perfected that appeal following the RO's issuance of a statement of the case (SOC) in March 2011.  38 C.F.R. § 20.302 (2012).  Generally, appellate jurisdiction is established by filing of a notice of disagreement with an initial determination of the agency of original jurisdiction (AOJ), and following the AOJ's issuance of a SOC, the timely filing of a substantive appeal.  See 38 C.F.R. §§ 20.202, 20.302 (2012).  There is no indication in this case that the RO subsequently issued a supplemental statement of the case (SSOC) or other document to lead the Veteran to believe the issue of earlier effective date was in appellate status, and hence the Board finds no basis for waiver of the time limit requirements for filing of a substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).  While a VA Form 8 dated in March 2012 listed, among other issues, the issue of earlier effective date for service connection for lumbar degenerative arthritis, such a certification is for administrative purposes only, and does not serve to confer or deny jurisdiction to the Board.  38 C.F.R. § 19.35  (2012).

Where the Veteran fails to timely file a substantive appeal, the Board may decline to exercise jurisdiction over the matter.  Roy v. Brown, 5 Vet. App. 554, 556 (1993); See Percy 23 Vet. App. at 43.  The Board finds no substantial mitigating factors to warrant exercising jurisdiction over the issue, such as detrimental reliance or physical or mental impairments precluding timely filing, particularly given the private attorney representation of the Veteran in this case and the Veteran's timely filing, through this attorney, of substantive appeals for no fewer than 10 other issues.  The Board accordingly declines to exercise jurisdiction over the claim for an earlier effective date for service connection for lumbar arthritis.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the first instance, the Board observes that the record of an April 2010 VA psychiatric examination for compensation purposes indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits for his back pain, sciatic nerves, and breathing problems.  It does not appear that SSA disability determinations and records underlying those determinations have been requested or obtained for association with the claims file.  VA must attempt to obtain relevant records from a Federal department or agency unless further attempts would be futile.  These records include medical and other records from SSA.  38 U.S.C.A § 5103A(c)(3) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2) (2012); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103A when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits").  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108  -09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The Board finds the SSA records potentially relevant to all the appealed claims.  Hence, remand is required to obtain records from the SSA prior to the Board's adjudication of the appealed claims.  

The Veteran's claim for service connection for erectile dysfunction was addressed by a VA examiner in April 2010.  That examiner found that the Veteran's sexual dysfunction was more likely due to a "multifactorial cause" than due to the Veteran's low back disorder.  That examiner also concluded that the sciatica was not present.  Because the examiner failed to specify these multifactorial causes, this presents the possibility that other disorders, such as a psychiatric disorder or stroke, which are the subject of appeal and may yet be service connected, may support secondary service connection for the Veteran's claimed sexual dysfunction.  Thus, upon remand, examination is warranted to address again the etiology of the Veteran's claimed sexual dysfunction.  

The Veteran's authorized representative has pointed out that the Veteran is claiming entitlement to an extraschedular rating for his service-connected low back disorder, in effect based on marked interference with employability, yet the Agency of Original Jurisdiction (AOJ) has not yet considered the low back disorder increased rating claim on an extraschedular basis.  The Board is statutorily precluded from assigning extraschedular ratings in the first instance, and accordingly remands the issue to the agency of original jurisdiction (AOJ) for potential referral to designated VA officials.  38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 377 (1996). 

The Veterans Court recently promulgated guidance for adjudicating extraschedular rating claims.  Thun v. Peake, 22 Vet. App. 111 (2009).  That guidance takes the form of a three-step test, which interprets 38 C.F.R. § 3.321(b)(1)  as triggering the need for an extraschedular rating when the following criteria are met: 1) the probative evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disorder at issue are inadequate; 2) the claimant exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization, which cast his overall disability picture outside governing regulatory norms; 3) the Under Secretary for Benefits or the Director of the Compensation and Pension Service determines that the award of an extraschedular evaluation is necessary to accord justice.  Id.; see also Kellar v. Brown, 6 Vet. App. 157, 162 (1994) (holding that because extraschedular rating and TDIU ratings are measured differently, those claims are not inextricably intertwined).

The Veteran's authorized representative has also argued that reliance on the April 2010 VA examination for compensation purposes to deny the claim for service connection for sciatica on the basis of no current sciatica would be misplaced, because prior medical records indicate findings of sciatica, and the presence of sciatica at any time during the claim period may serve the current disability requirement to support the claim.  Indeed, current disability at any time during the appeal period may serve that purpose.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, the question thus presented is whether the evidence preponderates in favor of the April 2010 VA examiner's conclusion of no sciatica being applicable to the entire claim period.  A retrospective examination is in order for this purpose, including to satisfactorily address these concerns raised by the representative in her July 2012 submission.  See Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period). 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of the remanded claims. 

2.  With the Veteran's authorization and assistance, as appropriate, obtain any as yet unobtained VA and private records of examination or treatment for mental disorders and central neurological or seizure disorders.

3.  The RO should contact the Social Security Administration  and request a copy of any decision regarding disability benefits as well as the medical records upon which any decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.

4.  Thereafter, afford the Veteran a VA examination by a physician with sufficient expertise to address the nature and cause(s) of any current sexual dysfunction.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary studies, tests, and evaluations should be performed and the results noted in the examination report.  The examiner should address the following:

a.  The examiner should obtain a history both from the Veteran and from the clinical records.  The examiner should note the Veteran's self-report of past and current symptoms of sexual dysfunction.  The examiner is advised that lay evidence may serve to support a diagnosis or a finding of etiology to the extent such evidence is found credible.  The examiner should thus make a determination as to the credibility of the Veteran's statements regarding his sexual dysfunction.  The examiner is advised that credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  Thus, the examiner is called upon to exercise his or her own best judgment in addressing questions of etiology related of the Veteran's claimed sexual dysfunction, and to provide clear reasoning supported by medical knowledge and the evidence of record. 

b.  The examiner is advised that the current examination is required because a prior examiner in April 2010 stated that the Veteran's sexual dysfunction was due to a "multifactorial cause" without addressing what those causes were. 

c.  For any sexual dysfunction found, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the sexual dysfunction was caused or aggravated (permanently increased in severity), in whole or in part, by (1) stroke, (2) a psychiatric disorder, or (3) lumbar spine arthritis.  Possible causation or aggravation by each of these three conditions (to the extent they may be present) should be separately  addressed.

d.  The examiner should explain his or her findings and conclusions in detail, providing an explanation how the examiner reached his or her conclusions, including the medical bases for the conclusions and the evidence relied upon for the conclusions.  

e.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is at least so evenly divided that it is at least as medically sound to find in favor of the conclusion as it is to find against it.

f.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report, with appropriate reliance on evidence including as contained within the record.  If the examiner cannot answer any question posed without resorting to speculation, the examiner must provide a complete explanation as to why this is so.

5.  Also after completion of remand instructions 1 through 3, afford the Veteran a retrospective examination by a neurologist to address whether the Veteran has had right lower extremity sciatica at any time beginning from February 2010, and if so to address the nature and etiology of that right lower extremity sciatica.   The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary studies, tests, and evaluations should be performed and the results noted in the examination report.  The examiner should address the following:

a.  The examiner is advised that the current examination is required because the prior examiner who conducted a VA examination for compensation purposes in April 2010 only opined that the Veteran did not have sciatica currently, without addressing whether the Veteran had sciatica at any other time during his claim period, beginning from the February 2010 date of receipt of an informal claim for sciatica.  Because a claim for service connection may be based on the presence of disability at any time during the claim period, the sciatica claim must be so considered, based on the Veteran's representative's assertion of the need for such consideration in this case.  McClain v. Nicholson, 21 Vet. App. 319 (2007). 

b.  The examiner should opine whether, for any possible time interval during the appeal period, beginning from February 2010, it is at least as likely as not (50 percent or greater probability) that the Veteran had right lower extremity sciatica due to lumbar spine arthritis.  The examiner should specify any intervals during which sciatica due to lumbar spine arthritis is or was present. 

c.  The examiner should explain his or her findings and conclusions in detail, providing an explanation how the examiner reached his or her conclusions, including the medical bases for the conclusions and the evidence relied upon for the conclusions.  

d.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is at least so evenly divided that it is at least as medically sound to find in favor of the conclusion as it is to find against it.

e.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report, with appropriate reliance on evidence including as contained within the record.  If the examiner cannot answer any question posed without resorting to speculation, the examiner must provide a complete explanation as to why this is so.

6.  The RO should consider whether an additional VA examination is warranted, based on the evidence presented, to address the claim for a higher initial evaluation for lumbar spine arthritis.

7.  Thereafter, readjudicate the remanded claims de novo.  The RO must explicitly consider referral for extraschedular consideration the claim for an increased evaluation for lumbar spine arthritis.  If any benefit sought is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


